UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOMINGO LONZO MCKNIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-93-466-A, CA-99-528-AM)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Domingo Lonzo McKnight, Appellant Pro Se.      Cathleen Ann Tutty,
Special Assistant United States Attorney, Gerald J. Smagala, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Domingo Lonzo McKnight seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Further, we find that the

district court did not err in construing McKnight’s filing as a

§ 2255 motion. Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.   See

United States v. McKnight, Nos. CR-93-466-A; CA-99-528-AM (E.D. Va.

Apr. 23, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2